Case: 4:19-cr-00327-RWS-NAB Doc. #: 197 Filed: 08/28/20 Page: 1 of 8 PageID #: 630




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION

 UNITED STATES OF AMERICA,  )
                            )
     Plaintiff,             )
                            ) Cause No. 4:19-cr-327 RWS/NAB
 v.                         )
                            )
 TERRELL REID,              )
                            )
     Defendant.             )
                MEMORANDUM IN SUPPORT OF
    MOTION FOR LEAVE TO FILE PRETRIAL MOTION (DOC. 184)

         COMES NOW Defendant Terrell Reid, by and through counsel, and

 respectfully offers this memorandum in support of his motion for leave to file

 pretrial motion.

         The gun that Defendant seeks to suppress was found twice:

                – on Defendant’s person, when he was searched incident to arrest at

         1600 hours

                and

                – in the glovebox of the silver Cadillac no earlier than 1804 hours1.

                                    Incommunicado

         The United States of America is a complex maze of agencies and

 departments. In this case, Agent Gronewald failed to communicate minimal



 1   Defendant signed a consent to search the cell phones at this time.
                                           1
Case: 4:19-cr-00327-RWS-NAB Doc. #: 197 Filed: 08/28/20 Page: 2 of 8 PageID #: 631




 information, and Defendant’s constitutional rights were violated as a result.

        When Terrell Reid exited his Cadillac and walked into the hotel, he took

 “a small bag and a small plastic case with him.” Evidentiary Hearing Transcript,

 page 30: lines 3-7 (“EHT, 30:3-7”). Mr. Reid did not return to the Cadillac again.

 EHT, 29-35.

       Upon Mr. Reid’s arrest, Agent Tom Gronewald seized a firearm from Mr.

 Reid at 1600 hours on April 16, 2019. (Defendant’s Exhibit A, attached hereto).

 Agent Gronewald also seized $4,500 cash, four cell phones, a cooking stove, a

 Pyrex glass dish, and a digital scale. EHT, 34; Defendant’s Exhibits B – I.

                                      Smell Test

       A St. Charles police officer’s narcotics-detecting dog conducted a sniff of the

 Cadillac and gave a positive alert for the odor of narcotics. EHT, 35-36. The Cadillac

 was “transported” to the St. Charles Police Department for “further search.” EHT,

 35:15-17. At the police department, a search of the vehicle revealed a “loaded pistol”

 in the Cadillac’s glovebox. EHT, 36:16-25; 37:1-3.

                                       Miranda

       At the same time, Agent Gronewald and Detective Brevik interviewed Mr.

 Reid inside the police department. EHT, 37:3-15. Agent Gronewald advised Mr. Reid

 of his Miranda rights “at the outset of the interview” and Mr. Reid signed the

 Miranda waiver at 5:46 p.m. EHT, 37:13-17; 39:6-23; Government’s Exhibit 4.

       “After Mr. Reid acknowledged his Miranda rights and signed” the Miranda
                                        2
Case: 4:19-cr-00327-RWS-NAB Doc. #: 197 Filed: 08/28/20 Page: 3 of 8 PageID #: 632




 waiver, he made statements to Detective Brevik and Agent Gronewald. EHT, 41:7-

 10.

                            Defendant Has Been to Prison

       Detective Brevik testified that Mr. Reid told her and Agent Gronewald that

 he had been to prison for distribution of drugs. EHT, 66:15-16. Detective Brevik

 testified that Mr. Reid “alluded to the fact that he contacted somebody he met in

 prison” “to procure the cocaine.” EHT, 43:2-6

                                   Consent to Search

       Detective Brevik testified that Mr. Reid consented to a search of four cell

 phones at 1804 hours. EHT, 49-50. Mr. Reid was never asked to consent to a search

 of the Cadillac. Nor was a warrant obtained.

       “Rented Gun” Found in Warrantless, Nonconsentual Search of Cadillac

       Detective Brevik testified that Agent Gronewald exited the interview room

 and then came back. EHT, 50:21-23. Detective Brevik testified that when Agent

 Gronewald returned to the interview, he told Mr. Reid that the Cadillac had been

 searched. EHT, 50:25; 51:1.

       Detective Brevik testified that Mr. Reid told them that there was a loaded

 pistol in the glovebox of the Cadillac; that he had rented the gun that day and was

 going to return it after the “drug deal.” EHT, 51:6-13. Detective Brevik testified that




                                           3
Case: 4:19-cr-00327-RWS-NAB Doc. #: 197 Filed: 08/28/20 Page: 4 of 8 PageID #: 633




 Mr. Reid said he got the gun “solely to have at the drug deal2.” EHT, 51:12-13.

                  Confidential Informant – and Missing Information

       There is no recording of the post-arrest, pre-charge interview of Defendant.

 EHT, 55:8-10.

       At some point in the interview, an assistant united states attorney came into

 the interview room briefly and spoke with Mr. Reid about the possibility of becoming

 a confidential informant.3   4   EHT, 51:14-25; 52:1-8. Detective Brevik specifically

 testified that the assistant united states attorney came into the room when the

 interview was near its close in order to talk to Mr. Reid about the possibility of being

 a confidential informant. EHT, 65:12-16.

       The assistant united states attorney, Mr. Davis, testified at the hearing. The

 defense, who has no reason to doubt Mr. Davis’s credibility, queried of Mr. Davis as

 to the Government’s pleading that set forth that the Government did not learn that

 Mr. Reid had criminal history until the completion of the pretrial services report.

 EHT, 103:3; 105:1-16. Mr. Davis confirmed that and further clarified that he “was

 thinking [Mr. Reid] was going to be a cooperating witness.” EHT, 106:20-23.



 2Defendant notes that Detective Brevik also testified that Defendant told her
 and Agent Gronewald that Defendant had brokered drug deals “numerous times
 and about 7-8 times in the St. Louis area.” EHT, 48:22-25.

 3Detective Brevik was present for the entire interview. EHT, 52:9-10.
 4There is no recording of the post-arrest, pre-charge interview of Defendant.
 EHT, 55:8-10.
                                          4
Case: 4:19-cr-00327-RWS-NAB Doc. #: 197 Filed: 08/28/20 Page: 5 of 8 PageID #: 634




       Mr. Davis testified that Agent Gronewald telephoned Mr. Davis, who was at

 home, and asked him to come to the police department to talk to a suspect who was

 interested in cooperating with the Government. EHT, 93:5; 93:20-23. Agent

 Gronewald did not give Mr. Davis any background information on Mr. Reid – other

 than reassuring him that Mr. Reid had been Mirandized and wanted to cooperate.

 EHT, 95:13-21.

       The Fourth Amendment of the United States Constitution provides that:

 “[t]he right of the people to be secure in their persons, houses, papers and effects

 against unreasonable searches and seizures shall not be violated, and no warrants

 shall issue but upon probable cause, supported by oath or affirmation, and

 particularly describing the place to be searched, and the persons or things to be

 seized.”

       “Searches conducted outside the judicial process, without prior approval by

 judge or magistrate, are per se unreasonable under the Fourth Amendment –

 subject only to a few specifically established and well-delineated exceptions.” Katz

 v. United States, 389 U.S. 347, 357 (1967).

       When the gun was seized from the Cadillac, the Defendant was being

 interviewed at the St. Charles Police Department by Agent Gronewald. Defendant

 had no ability to reach any the items inside of the Cadillac. The Cadillac had already

 been “transported” from the hotel to the police department. There was no tow

 inventory done.
                                           5
Case: 4:19-cr-00327-RWS-NAB Doc. #: 197 Filed: 08/28/20 Page: 6 of 8 PageID #: 635




       The gun obtained from the Cadillac was seized without a search warrant and

 there exist no circumstances that would make this warrantless, nonconsensual

 search of the Cadillac reasonable and constitutional. “Nitro” alerting caused the car

 to be towed from the scene. But the car was not searched at the scene. There was no

 reason for law enforcement’s choice to elect not to get a warrant.

                                       Conclusion

       In this case, Agent Gronewald was careless in considering the position in

 which he put Mr. Davis. In reviewing the testimony of Detective Brevick, Mr. Davis,

 and the reports and affidavits of Agent Gronewald, undersigned counsel realized

 that there is a significant constitutional issue that she failed to raise earlier. It was

 not until the hearing was had, and the testimony was heard, that undersigned

 counsel recognized that the firearm in this case was seized without a warrant or

 exception thereto. Undersigned counsel failed to recognize the issue until the

 evidence adduced at the hearing. Thus, Defendant respectfully seeks leave to file an

 additional pretrial motion.

       If this Court finds that undersigned counsel should have realized this

 constitutional issue earlier in the proceedings, undersigned counsel asks for leave

 to file an additional pretrial motion – and to litigate such – in order to afford Mr.

 Reid with the constitutionally effective attorney to which he is entitled. In order to

 avoid being prejudicially ineffective at any later Section 2255 proceeding,

 undersigned counsel submits that granting Defendant’s motion for leave would
                                      6
Case: 4:19-cr-00327-RWS-NAB Doc. #: 197 Filed: 08/28/20 Page: 7 of 8 PageID #: 636




 preserve Defendant’s constitutional rights and would effectuate the goals of AEDPA

 with seeking finality to criminal case dispositions.

       The only item of evidentiary value found in the car was the gun.5 No drugs

 were found in the car. No evidence was at risk of disappearing or being destroyed.

 No person could reach it. And no one searched the car until it had already been

 towed to the police station.

       The same gun was found twice.

       Defendant’s constitutional rights were violated when law enforcement

 illegally searched his car. Defendant’s rights to a fair trial, due process and

 effective assistance of counsel now hang in the balance and Defendant respectfully

 moves this Court for leave to file an additional pretrial motion.

                                        Respectfully submitted.

                                        MUHLENKAMP & BERNSEN,
                                        ATTORNEYS AT LAW, LLC


                                      By: /s/ Tory D. Bernsen_________
                                        TORY D. BERNSEN, (#62857MO)
                                        Attorney for Defendant
                                        P.O. Box 220126
                                        St. Louis, Missouri 63122
                                        (314) 462-0400
                                        (314) 737-2899 (cell)
                                        tbernsen@mbstlcriminaldefense.com


 5Defendant notes that the evidence receipts and reports indicate the gun was
 seized hours earlier from Defendant’s person by Agent Gronewald pursuant to a
 search incident to his arrest. See Exhibit A.
                                          7
Case: 4:19-cr-00327-RWS-NAB Doc. #: 197 Filed: 08/28/20 Page: 8 of 8 PageID #: 637




                           CERTIFICATE OF SERVICE

 I hereby certify that on August 28, 2020, the foregoing was filed electronically with
 the Clerk of the Court to be served by operation of the Court’s electronic filing system
 upon all parties of record.

                                                /s/ Tory D. Bernsen
                                                TORY D. BERNSEN




                                            8
